Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-2005

USA v. Bronson
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3297




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Bronson" (2005). 2005 Decisions. Paper 784.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/784


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              _______________

                                     No. 04-3297
                                  ________________

                          UNITED STATES OF AMERICA

                                           v.


                               JOHN I. BRONSON, JR.,
                                                  Appellant

                     ____________________________________

                   On Appeal From the United States District Court
                      For the Western District of Pennsylvania
                               (D.C. No. 03-cr-00087)
                       District Judge: Honorable Joy F. Conti
                   _______________________________________

                     Submitted Under Third Circuit LAR 34.1(a)
                               July 12, 2005
            Before: ALITO, BECKER, and GREENBERG, Circuit Judges


                                (Filed: July 25, 2005)


                             _______________________

                                    OPINION
                             _______________________

BECKER, Circuit Judge.

      John I. Bronson, Jr., appeals from a judgment in a criminal case entered pursuant
to a conditional plea of guilty to distribution of Oxycontin. He appeals his conviction

based on a suppression claim, and his 151 month prison sentence based on United States

v. Booker, 543 U.S. —, 125 S. Ct. 738 (2005). Because the parties are fully familiar with

the background facts and procedural history we need not set them forth, and limit our

discussion to our ratio decidendi. We find no merit to Bronson’s suppression claim,

hence we will affirm the conviction. However, in accordance with the Court’s Booker

protocols, we will remand for resentencing.

       On the suppression issue, Bronson makes two closely related arguments: that his

statements to the police were involuntary, and that his Miranda waiver was involuntary.

Bronson argues that his actions were involuntary because he was drunk, and because the

police coerced cooperation out of him by promising to let him see his fifteen-year-old

daughter, who had recently been returned to his custody, if he gave them what they

wanted.

       Both of these arguments are, however, dispatched by the District Court’s careful

and comprehensive findings of fact. The District Court found that “defendant expressed

concern about his daughter; defendant asked that he be allowed to call her, and defendant

was allowed to call his daughter on his cell phone.” Bronson’s cell-phone records, as

well as the testimony of several witnesses, support this conclusion. The District Judge

further found that “it is clear that the troopers did not engage in any deceit, coercion,

intimidation tactics or attempts to improperly influence defendant by making promises



                                              2
with regards to his daughter.” These findings all have ample support in the record.

       Similarly, as to Bronson’s claims of intoxication, the District Court found that

Bronson’s own expert, Dr. Ralph Tarter, testified that Bronson would have had a blood

alcohol concentration (BAC) of .069% at the time of his arrest, below the level of legal

intoxication. At the time he wrote out his statements, Bronson’s BAC was zero. Dr.

Tarter also testified that “people who regularly abuse alcohol,” as Bronson concededly

did, “can often function at blood alcohol concentration levels of .069 and higher.” The

District Court also found that Bronson exhibited no signs of intoxication to any of the

troopers. There was extensive evidence for all of these findings.

       Given these findings, as well as the detailed and thorough waivers that Bronson

signed, and the careful procedures followed by the police, the District Court’s order

denying the motion to suppress evidence will be affirmed. Having determined that the

sentencing issues appellant raises are best determined by the District Court in the first

instance, we will vacate the sentence and remand for resentencing in accordance with

Booker. See United States v. Davis, 407 F.3d 162 (3d Cir. 2005) (opinion sur denial of

rehearing en banc).




                                              3